 Case 6:20-cv-06101-SOH Document 15                Filed 03/22/21 Page 1 of 1 PageID #: 37




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


WILLIAM JOHN BERTSCH                                                                   PLAINTIFF


v.                                    Case No. 6:20-cv-6101


MAJOR ANDY RUE, et al.                                                             DEFENDANTS


                                             ORDER

          Before the Court is the Report and Recommendation filed February 4, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 14. Judge Bryant recommends that Plaintiff’s complaint be dismissed for failure to obey

an order of the Court, failure to comply with the Court’s Local Rules, and failure to prosecute this

case. No party has filed objections to the Report and Recommendation, and the time to object has

passed.     See 28 U.S.C. § 636(b)(1).       Upon review, the Court adopts the Report and

Recommendation in toto.       Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE.

          IT IS SO ORDERED, this 22nd day of March, 2021.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
